DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/377,746 filed on 7/16/21 with effective filing date 9/18/2015. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1, 3, 5, 7-9, & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luoh et al. US 2015/0110384 A1 in view of Zafar et al. US 2015/0154746 A1.
Per claim 1, Luoh et al. discloses a method of analyzing a semiconductor wafer, the method comprising:  obtaining a graphic data system (GDS) file corresponding to the semiconductor wafer (para: 10, e.g. an image inspection method of die to database according to the invention, a plurality of inspection areas in positions in the to-be-inspected chips within a wafer are selected, a plurality of raw images of the inspection areas are obtained, and a plurality of locations of the raw images are then decoded).
Luoh et al. fails to explicitly disclose rest of the claim limitations. 
	Zafar et al. however in the same field of endeavor teaches using GDS information from the GDS file to provide coordinates of a layout feature of the semiconductor wafer to an electron microscope para: 218, & 362 e.g. determining the positions of the alignment sites on the wafer in design data space may include aligning the raw data stream (e.g., live images) to the data (e.g., reference images) for the predetermined alignment sites; the design data within an extended bounding box (EBB) around a range of positions at which the defect may be located); using the electron microscope to capture a raw image from the semiconductor wafer based on the coordinates of the layout feature (para: 362 & fig, 17, e.g. the EBB may be selected based on the coordinate accuracy of the inspection system used to detect the defect and the defect size (and perhaps defect size error of the inspection system)); and performing a measurement operation on the raw image (para: 362 & fig. 17, e.g. a more accurate position of the defect within the EBB can be used to determine one or more attributes of the defect (e.g., the position of the defect with respect to polygons in the design, a classification for the defect, and a root cause of the defect) with higher accuracy).
Therefore, in view of disclosures by Zafar et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Luoh et al. and Zafar et al. in order to classify defects detected on a wafer of an integrated circuit for use in the manufacturing of a semiconductor device. 
Per claim 3, Zafar et al. further teaches the method of claim 1, wherein the GDS information comprises a target image corresponding to the coordinates of the layout feature, and the using the electron microscope to capture the raw image comprises performing an image-based alignment by determining that a contour on the semiconductor wafer matches a contour of the target image (para: 196 & 400, e.g. he system that performs the method off-tool may include, for example, a microscope (optical or electron beam)).
Per claim 5, Zafar et al. further teaches the method of claim 1, wherein the performing the measurement operation on the raw image comprises assigning a measurement box in the raw image according to the coordinates of the layout feature (para: 362 & fig, 17, e.g. the EBB may be selected based on the coordinate accuracy of the inspection system used to detect the defect and the defect size (and perhaps defect size error of the inspection system)).
Per claim 7, Zafar et al. further teaches the method of claim 1, further comprising performing or suspending a manufacturing process on the semiconductor wafer based on a diagnostic result of the measurement operation (para: 44, e.g. the method also includes determining if the design data in the portions is at least similar based on results of the comparing step. Determining if the design data in the portions is at least similar may include rotating and/or mirroring one or more of the portions).
Per claims 8 & 15, Luoh et al. discloses a method of analyzing a semiconductor wafer, the method comprising: obtaining a graphic data system (GDS) file corresponding to the semiconductor wafer (para: 10, e.g. an image inspection method of die to database according to the invention, a plurality of inspection areas in positions in the to-be-inspected chips within a wafer are selected, a plurality of raw images of the inspection areas are obtained, and a plurality of locations of the raw images are then decoded).
Luoh et al. fails to explicitly disclose rest of the claim limitations. 
Zafar et al. however in the same field of endeavor teaches obtaining user input related to coordinates of a layout feature of the semiconductor wafer (para: 227, e.g. the method may include applying mapping of the rendered GDS II clips in design data space to the data for the alignment sites on the wafer for die-to-die inspection mode); based on the user input, providing GDS information from the GDS file to an electron microscope, the GDS information comprising the coordinates of the layout feature para: 218, & 362 e.g. determining the positions of the alignment sites on the wafer in design data space may include aligning the raw data stream (e.g., live images) to the data (e.g., reference images) for the predetermined alignment sites; the design data within an extended bounding box (EBB) around a range of positions at which the defect may be located); using the electron microscope to capture a raw image from the semiconductor wafer based on the coordinates of the layout feature; and performing a measurement operation on the raw image (para: 362 & fig. 17, e.g. a more accurate position of the defect within the EBB can be used to determine one or more attributes of the defect (e.g., the position of the defect with respect to polygons in the design, a classification for the defect, and a root cause of the defect) with higher accuracy).
Therefore, in view of disclosures by Zafar et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Luoh et al. and Zafar et al. in order to classify defects detected on a wafer of an integrated circuit for use in the manufacturing of a semiconductor device. 
	Per claims 9 & 16, Luoh et al. discloses the method of claim 8, wherein the obtaining the GDS file comprises obtaining the GDS file from a database or a remote server (para: 10, e.g. an image inspection method of die to database according to the invention, a plurality of inspection areas in positions in the to-be-inspected chips within a wafer are selected, a plurality of raw images of the inspection areas are obtained, and a plurality of locations of the raw images are then decoded).

Allowable Subject Matter
5.	Claims 2, 4, 6, 10-14, & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gold et al. US 10318700, e.g. the processor(s) identify, based on the sensor readings, a performance trending estimate of DRAM failures versus memory buffer failures in the identified failed integrated circuits.
	Lin et al. US 10515444, e.g. generate care areas that each includes at least one potential defect, organize the generated care areas based on a first set of spatial relationships to provide a list of neighboring care areas that are each an entry within the list. 
Schulze et al. US 2005/0002554, e.g. a method of inspecting a mask or reticle, the mask or reticle being provided with a pattern to be transferred onto a semiconductor wafer, the pattern having 
a defect. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485